Citation Nr: 1630326	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  13-31 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury. 

2.  Entitlement to service connection for hearing loss of the right ear.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and son


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from January 1959 to March 1962.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Veteran testified before the undersigned Veterans Law Judge in March 2015.  A transcript of this hearing is associated with the claims file. 

In April 2015, the Board reopened the service connection claim for residuals of a head injury and remanded the underlying service connection claim and the service connection claim for bilateral hearing loss.  Service connection for hearing loss of the left ear was granted in an October 2015 rating decision.  This issue is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  

In December 2015, the Veteran stated that he wished to withdraw the service connection claim for hearing loss of the right ear.  However, he clarified in January 2016 that he did not wish to withdraw the service connection claim for hearing loss of the right ear.  This issue remains on appeal before the Board, as the Veteran did not intend to withdraw his appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Regarding the claim for residuals of a head injury, the Veteran's in-service jeep accident and resulting head injury are well-documented in his service treatment records.  Specifically, June 1959 records show that the Veteran was a passenger in a jeep that lost control and overturned.  The Veteran lost consciousness, could not remember the events of that day, and sustained a head injury.  See June 1959 service treatment record.  Upon physical examination, a hematoma on the Veteran's left side of his head was noted.  

In support of his service connection claim for residuals of the in-service head injury, the Veteran submitted multiple statements as well as personal testimony detailing his impaired concentration and memory, tremors and convulsions, and headaches, which he asserts are due to the in-service head injury.  In November 2010, the Veteran's wife submitted a lay statement describing a convulsion she observed while the Veteran was in service.  She stated that she began dating the Veteran in the summer of 1960 at Fort Lawton and that one night he began shaking.  She took him to the base hospital and she stated that he stayed there for three days.  Although several service treatment records are currently associated with the claims file, it does not appear that in-patient records from Fort Lawton have been requested.  As such, the AOJ should attempt to obtain these in-patient records upon remand.  

Moreover, in December 2013, the Veteran's private doctor, Dr. Z.R.S. stated that he has treated the Veteran for approximately twenty years and that the Veteran reported anxiety episodes, tremors, and impaired memory.  Complete treatment records from Dr. Z.R.S. are not currently associated with the claims file and should be sought upon remand.  

In April 2015, the Board remanded the claim to afford the Veteran an examination to determine whether he has residuals associated with the documented in-service head injury.  An August 2015 examination was conducted and an additional addendum opinion was obtained in February 2016.  The examiner opined that the Veteran does not have residuals of a head injury and that his recent MRI indicates chronic vascular changes more likely associated with his history of stroke rather than sequela of his mild traumatic brain injury (TBI).  However, a December 2013 statement from Dr. Z.R.S. states that a MRI of the Veteran's brain shows mild cerebral leukoencephalopathy, but not masses or strokes.  Upon remand, the examiner is asked to clarify his statement in light of this medical evidence.  Additionally, the medical opinion did not adequately discuss the Veteran's lay contentions as was requested by the April 2015 Board remand directives.    

Moreover, the Veteran submitted an April 2016 statement after the February 2016 addendum opinion was obtained.  It appears from the Veteran's statement that he asserts that his currently diagnosed dementia is a residual of his in-service head injury, and references studies conducted by the National Football League.  In this regard, a September 2015 VA treatment record noted that the Veteran has "Dementia - early degeneration after a TBI and vascular compromise."  In light of this evidence, the examiner should also specifically discuss whether the Veteran's dementia is a residual of his in-service head injury.      

In regards to the Veteran's service connection claim for hearing loss of the right ear, he contends that his hearing loss is a result of either the acoustic trauma he experienced in service or his in-service head injury.  The January 1959 enlistment examination report does not include an audiogram, but he did have a normal whisper test.  His February 1962 audiogram conducted upon separation from service was recorded in American Standard Association (ASA) units and requires conversion to International Standards Organization (ISO)-American National Standards Institute (ANSI).  The February 1962 audiogram results, converted from ASA units to ISO-ANSI units, are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
15
10

In the April 2015 remand, the Board directed the AOJ to obtain an additional medical opinion in order to determine whether the Veteran's hearing loss was related to service.  The Board directed the examiner to discuss the relationship, if any, between the Veteran's 1959 head injury and his current hearing loss; accept as true that the Veteran sustained acoustic trauma during service; consider all in-service audiograms; and convert all findings to ISO-ANSI units.  The examiner was also instructed not to rely solely on the fact that the Veteran had "normal" hearing at separation from service to support the opinion.  

An October 2015 addendum opinion was obtained.  The Board observes that the Veteran's February 1962 audiogram report was incorrectly converted from ASA to ISO-ANSI units.  The examiner then opined that since hearing was within normal limits at separation from service, there is no evidence of onset of hearing loss in the right ear during his military service.  The Board cannot find this medical opinion to be adequate.  See Hensley v. Brown, 5 Vet. App. 155 (1993); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, an additional medical opinion should be obtained upon remand.      
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Associate with the claims file all records of VA treatment dated since September 2015. 

2.  Obtain the separately stored in-service hospitalization records from the U.S. Army hospital in Fort Lawton from the time period from summer 1960 to March 1962.  If such records are unavailable, documentation of such should be included in the claims file.      

3.  Request that the Veteran complete the necessary forms in order to obtain his private treatment records from Dr. Z.R.S. and any additional private treatment that the Veteran identifies.  

4.  Then, obtain an addendum opinion as to whether the Veteran's hearing loss of the right ear is related to his military service.  If a new examination is deemed necessary to respond to the question presented, one should be scheduled.  

The examiner is requested to convert all service audiogram results from ASA to ISO-ANSI units (see remand discussion above).  

Then, following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the currently diagnosed hearing loss of the right ear had its onset in service or is otherwise related to the Veteran's military service, to include as a result of the conceded in-service noise exposure and/or his 1959 in-service head injury.  The examiner is instructed not to rely solely on the fact that the Veteran had "normal" hearing at separation from service to support the opinion.  

Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

5.  Obtain an addendum opinion from the February 2016 VA examiner (or another qualified examiner, if unavailable) for clarification purposes.  The examiner should review the claims file and should address the following: 

(a) In the August 2015 VA examination report, the examiner stated that the Veteran's MRI indicates chronic vascular changes more likely associated with his history of stroke rather than sequela of his mild TBI.  The examiner should provide clarification regarding this statement in light of the December 2013 statement from Dr. Z.R.S. that a MRI of the brain shows mild cerebral leukoencephalopathy but not masses or strokes.  

(b) The examiner should opine as to whether or not the Veteran has any current disability(ies) that is(are) at least as not (50 percent probability or greater) a residual of the 1959 head injury.

(i)  In providing the opinion regarding whether the Veteran has residuals of the in-service head injury, the examiner must discuss the Veteran's account of continuing residuals of the head injury since service, to include headaches, tremors, and cognitive and behavioral impairments.  See March 2015 hearing testimony, October 2009 statement, and November 2010 spouse's statement.  

(ii)  The examiner should specifically discuss whether the Veteran's diagnosed dementia is at least as likely as not (50 percent probability or greater) a residual of the 1959 head injury.  The examiner should review the Veteran's April 2016 statement in which he asserts that his currently diagnosed dementia is a residual of his in-service head injury, and references studies conducted by the National Football League.  A September 2015 VA treatment record noted that the Veteran has "Dementia - early degeneration after a TBI and vascular compromise."     
If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

6.  Then readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

